Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments have overcome the previously presented claim objection. Applicant's arguments filed 8/4/2022 with respect to the claim amendments overcoming the previously presented 35 USC 102a1 rejections over Brown have been fully considered but they are not persuasive. Applicant argues on page 21 of the remarks that closed rings 110 and 112 are not elongated and curved cantilever rib members that extend from a connected or fixed proximal end to a free distal end. The portions of the dilator considered to be the claimed cantilever rib members are not formed by the closed rings, but instead the sections labelled below (consistent with the previous office action). See the examiner-annotated reproduction of figs. 3 and 5 below, noting that the cantilever rib members are the portions located above the dotted lines.

    PNG
    media_image1.png
    254
    703
    media_image1.png
    Greyscale

Each of these sections of the dilator of Brown considered to be the claimed cantilever rib members by the examiner have one end connected to remaining structure of the dilator and one free end, are curved (consider outer-most edges), and are elongated (e.g., longer length dimension that thickness dimension, thus elongated lengthwise). 

    PNG
    media_image2.png
    333
    490
    media_image2.png
    Greyscale

Applicant also asserts that the first and second intermediate sections do not extend along a portion of the septum as recited in the claims. This is not found persuasive since along is being given its broadest reasonable interpretation of “on or beside the length of”. Because the intermediate sections extend beside a length of a portion of the septum (615) as shown in fig. 6 of Brown, they are considered to extend along a portion of the septum. 
On page 22 of the remarks, applicant argues that Brown also fails to disclose that the intermediate section extends from the first and second leg members substantially downwards towards a floor of a respective nasal passage. As noted in the previous office action, when the user is laying down wearing the device of Brown in the position shown in fig. 6, the intermediate section extends downwards towards the floor of the nasal passage (i.e., the bottom surface of the nasal passage when the user is laying down) and the cantilever rib members extend upward from the intermediate section and therefore upward from floor of the respective nasal passage. It is further noted that the device may be rotated or it may be retracted slightly in the direction of the air flow arrows in fig. 6 of Brown to position the intermediate section closer to the opening of the nostril. It is noted that Eda is used only to modify Brown to include at least one projection protruding from and extending along a portion of a length of each of the rib members.


    PNG
    media_image3.png
    458
    681
    media_image3.png
    Greyscale

Claim Objections
Claims 1, 16, 28, 29, 52, 65 and 74 are objected to because of the following informalities: 
Claims 1 and 52: in the final line of each claim, the phrase “when the device worn by a user” should be inserted after “in the second and third planes, respectively” to avoid any possible 35 USC 101 issues with respect to positively claiming the device in the body 
Claim 65: in the final line, the phrase “when the device worn by a user” should be inserted after “along their length.”
Claim 74: in line 39, the phrase “when the device worn by a user” should be inserted after “along their length.
Claim 16: “distal ends” in line 3 should read “free distal ends” and “distal ends” in line 4 should read “the free distal ends” to be consistent with the terminology of claim 1. 
Claims 28 and 29, “at distal ends” in line 3 of each claim should read “at the free distal ends” to be consistent with the terminology of claim 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 9, 12, 14, 65, 74, 78-80 and 82-85 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 8,834,512). Regarding claims 1, 65, and 74, Brown disclose a nasal dilator device comprising a substantially u-shaped body (see figs. 1-6; see examiner-annotated reproduction of figs. 3 and 5 below, on which the claimed central portion, leg members, cantilever rib members, and intermediate sections are labelled) including a central portion adapted to span a septum of a nose when worn by a user (fig. 6), and first and second leg members extending from the central portion in a first plane, a first cantilever rib member extending outward from the u-shaped body in a second plane, and a second cantilever rib extending outward from the u-shaped body in a third plane, wherein the first and second cantilever rib members extend away from each other (consider when starting at the distal tip of the ribs and extending in a proximal direction.) 

    PNG
    media_image4.png
    603
    646
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    344
    625
    media_image5.png
    Greyscale


A first intermediate section (see first examiner-annotated figure above) connects an end of the first leg to a proximal end of the cantilever rib member, wherein a proximal end of the first intermediate section is connected to the end of the first leg member and a distal end of the first intermediate section is connected to the proximal end of the first cantilever rib member, wherein the first intermediate section extends between the first plane and the second plane such that when said nasal device is in use and is worn by a user, the first intermediate section extends from the first leg member substantially downwards towards a floor of a respective nasal passage (i.e., bottom surface of nasal passage when user is laying down) to the first cantilever rib member (see fig. 5, noting that when a user who is lying down on his/her back wears the nasal device of Brown in the manner shown in fig. 6, the entire intermediate section, which is boxed-in in the figure, extends downward, wherein downward is considered the direction pointing toward the ground).
A second intermediate section connects an end of the second leg member to a proximal end of the second cantilever rib member, wherein a proximal end of the second intermediate section is connected to the end of the second leg member and a distal end of the second intermediate section is connected to the proximal end of the second cantilever rib member, wherein the second intermediate section extends between the first plane and the third plane such that when the nasal device is in use and is worn by a user (e.g., a user who is laying down on his/her back as discussed above) the second intermediate section extends from the second leg member substantially downwards towards the floor of the respective nasal passage to the second cantilever rib member (see examiner-annotated figure above, noting that the second intermediate section comprises a portion on the other side of the nasal dilator not shown in fig. 5, with corresponding structure to the first intermediate section), wherein the first and second leg members are inclined towards each other (see fig. 3) such that a greater distance is provided between the first and second leg members at ends of the first and second leg members closest the central portion relative to a distance provided between the first and second leg members at the ends of the first and second leg members connected to the first and second intermediate sections, respectively, and wherein the first and second intermediate sections are adapted, in use, to extend along a portion of the septum to the first and second cantilever member respectively (see fig. 6, noting that the intermediate sections extend beside a portion of the septum and are thus considered to extend along a portion of the septum). The first and second cantilever rib members are elongated (e.g., in length direction as compared to thickness) and arcuate first and second cantilever rib members each having a curvature along its length (see fig. 3) and extending to a free distal end thereof, wherein the first and second rib members extend arcuately from the first and second intermediate sections respectively in a substantially upward direction from the floor of the respective nasal passage to the inner wall of a respective nostril along their length in the second and third planes, respectively. The first and second cantilever rib members are each adapted to, in use, extend from a floor of a respective nasal passage to an inner wall of the nostril (see fig. 6, noting that the device may be rotated or retracted slightly in the direction of the air flow arrows). In use, the intermediate sections engage with the septum (see fig. 6) and extend along a length of the septum behind the columella and alar fibrofatty tissue of the nose to the first and second cantilever rib membesr respectively. At least one projection (e.g., cushion 102; fig. 3) protrudes from and extends along at least a portion of a length of each of the first and second cantilever rib members. 
Regarding claim 3, the at least one projection (cushion 102) is adapted in use to engage with an inner surface of the nose (as understood in view of fig. 6).
Regarding claim 4, the 2nd and 3rd planes are orthogonal to the first plane. 
Regarding claim 6, the limitation “wherein the first and second intermediate sections are adapted, in use, to engage with the septum and extend from the septum behind the columella and alar fibrofatty tissue of the nose, allowing the first and second cantilever rib members, in use, to be adapted to extend along respective nasal orifices to an inner wall of the nostrils” is a recitation of intended use. Because the prior art device of Brown meets all of the structural limitations and can be worn in a manner similar to the instant invention, and in view of anatomical variations in human noses, it is considered capable of carrying out these functional limitations. It is further noted that the device of Brown may be retracted slightly in the direction of the air flow arrows in fig. 6, and can be rotated to engage the nostrils in a different manner.
Regarding claim 9, the second and third planes are converging planes (toward their upper ends as viewed in examiner-annotated reproduction of fig. 3).
Regarding claim 12, the cantilever rib members exhibit an elongate arched profile which approximates at least a portion of a circle, ellipse, or parabola (see fig. 3, noting curvature along the outer surface of the rib members; see also fig. 5, noting the curvature along edge of the rib member shown in fig. 5).
Regarding claim 14, see figs. 3 and 6 of Brown.
Regarding claim 78, the first and second intermediate sections are adapted to cause the first and second cantilever ribs to use the floor of the nose as a support structure for dilation of the nostrils (see fig. 6, noting also that the device of Brown may be rotated or slightly retracted from the nose).
Regarding claim 79, the cantilever rib members are adapted to exert an outward force on the inner wall of the nostril and on the floor of the nose to thereby dilate the nasal passage of the nose (fig. 6).
Regarding claim 80, see figs. 1-6 of Brown, noting that the prior art must meet only condition (i) or (ii) in order to meet the claim as currently worded. The distal ends (i.e., free ends) of the 1st and 2nd cantilever rib members are not connected to the first and second intermediate sections respectively.
Regarding claim 82, see figs. 1-6 of Brown, wherein the rib members each comprise a plurality of arcuate portions along their lengths.
Regarding claim 83, see fig. 1-6 of Brown, noting that the intermediate sections extend substantially downward from the end of the respective leg member when the user is lying down as discussed above in more detail.
Regarding claim 85, each of the second and third planes forms an obtuse angle with the first plane (when planes are drawn in a similar manner to fig. 1b of instant application, and noting lines added to the examiner-annotated drawing showing path of 2nd and 3rd planes which extend into and out of page in annotated fig. 3) such that the first and second intermediate sections are obtuse arcuate intermediate sections each having a substantially obtuse curvature along its length (as shown in fig. 3)
Regarding claim 84, the entire first and second intermediate sections extend substantially downwards from the respective first and second leg member to the respective first and second rib member as understood in view of the examiner-annotated figure above which shows a boxed-in intermediate section. The entire first intermediate section transitions between the first plane and the second plane to interconnect the end of the first leg member to the proximal end of the first cantilever rib member and wherein the entire second intermediate section transitions between the first plane and the third plane to interconnect the end of the second leg member to the proximal end of the second cantilever member (see examiner-annotated figure below, noting that the second and third planes are now being considered the planes marked by the dotted lines in the figure below, in which a more proximal portion of the ribs are located and extend outward from the u-shaped body; the location of the first plane is best shown in the first examiner-annotated figure provided in 102 rejections section of this action).

    PNG
    media_image6.png
    344
    735
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19, 76, and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ede et al. (AU 2013204827). 
Brown discloses the invention substantially as stated above in more detail with respect to claim 1 above. For claim 15, cushion (102) on each of the first and second cantilever rib members is now being considered the claimed enlarged pads. Brown fails to disclose, in combination with these enlarged pads, at least one projection protruding from and extending along a portion of a length of each of the rib members. 
Ede discloses another nasal dilator having a u-shaped body from which cantilever rib members extend. Ede further discloses that the cantilever rib members have projections (ribs 20) protruding from and extending along at least apportion of a length of each of the cantilever rib members (see figs. 1a-e; [0086]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Brown to include such protrusions on the cantilever rib members (e.g., on the surface of the pads 102) in view of Ede in order to enhance grip between the cantilever rib members and the interior nostril face against which it is received.   
Regarding claim 16, as taught by Ede, the enlarged pads comprise a series of protrusions (e.g., see fig. 5a of Ede) to enhance grip between the pad (cushion 102) and the nasal surface.
Regarding claim 19, Ede teaches more than 3 protrusions (20) on each of the nostril engaging elements (e.g., see fig. 5a), such that one of the protrusions may be considered the claimed “at least one protrusion” and the remaining protrusions can be considered the claimed “series of protrusions”. Note that the limitations following “optionally” are not required.
Regarding claim 76, the device is adapted to be oriented in the nose such that the first and second nostril engaging elements are adapted to be positioned at a junction of the greater alar cartilage and lateral nasal cartilage. Because the prior art device of Brown meets all of the structural limitations, and can be worn in a manner similar to the instant invention, and in view of anatomical variations in human noses, it is considered capable of being oriented in a nose such that the nostril engaging elements are positioned at this junction.
Regarding claim 77, the limitation “wherein the first and second intermediate sections are adapted, in use, to extend along a length of the septum behind the columella and alar fibrofatty tissue or bulbous region around the base of the nostrils, and the first and second cantilever rib members are each adapted to extend from a floor of a nasal passage behind the columella and the fibrofatty tissue or bulbous region around the base of the nostrils to an inner wall of the nostrils” are recitations of intended use. Because the prior art device of Brown meets all of the structural limitations and can be worn in a manner similar to the instant invention, and in view of anatomical variations in human noses, it is considered capable of performing the claimed functions. See also figure 6 of Brown, noting that the device may be retracted slightly in the direction of the air flow arrows of fig. 6, or rotated.

Allowable Subject Matter
Claims 27-29, 31, 33, 35, 37, 38, and 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 52 is objected to for the minor informality noted above in the claim objections, but would be allowable if rewritten in a manner consistent with the examiner’s suggestion (noting that claim 52 includes the first and second releasable mechanism for releasaby attaching distal ends of the first and second cantilever rib members to the first and second intermediate sections, respectively).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 8/11/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771